    

F a `?.&;_~: §.:"

[ZC 0 4 2018

IN THE UNITED STATES DISTRICT COURT C'e'k» US 935*-"@@°""

District ‘.`)f £»‘.ontana

FOR THE DISTRICT OF MONTANA Hexena
BUTTE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
vs.

ATLANTIC RICHFIELD
COMPANY

Defendants

ATLANTIC RICHFIELD
COMPANY,

Defendant and Counterclaim
Plaintiff,

vs.
UNITED STATES OF AMERICA;
UNITED STATES DEPARTMENT
OF JUSTICE, et al.,

Counterclaim Defendants.

CV-89-39-BU-SEH

ORDER GRANTING SECOND
JOINT MOTION OF THE
UNITED STATES AND
ATLANTIC RICHFIELD FOR
LEAVE TO DISCLOSE
CERTAIN CONFIDENTIAL
SETTLEMENT
COMMUNICATIONS TO
SUPPORT CONSENT DECREE
NEGOTIATIONS

V\/\_/V\/\_/\_/VW`/`/VVV\/`/VVVVVVVVVV

 

The Court has considered the United States’ and Atlantic Richfield’s
Second Joint Motion for Leave to Disclose Certain Cont`ldential Settleme:nt
Communications to Support Consent Decree Negotiations (“Motion,” Dkt.
1168 ). The confidential communications that are the subject of the Motion
are certain settlement-related documents and information developed by the
United States, Atlantic Richtield and Third-Party Participants-_the State of
Montana, Anaconda Deer Lodge County (“ADLC”) and Anaconda Local
Development Corporation_in settlement negotiations for the Anaconda
Smelter National Priorities List Site (“Anaconda Site” or “Site”). The
settlement negotiations at issue include negotiation of an Anaconda Site
consent decree and two additional, related agreements involving funding for
and participation by ADLC at the Site (as described in Paragraph l l of the
Motion).

All settlement documents and other information exchanged and
developed in the Anaconda Site settlement negotiations are required to be
kept confidential by this Court’s Amended Cont`ldentiality Order (Dkt. No.
1052; Dec. 29, 2003). Based upon the assertions and arguments presented
in the Motion, the Court understands that the proposed disclosure of some
information that is protected by the Court’s Order is necessary and

appropriate to support negotiations to reach agreement upon terms of a

consent decree (and the two associated ADLC agreements) that would
resolve claims for the Anaconda Site, which is one of the sites at issue in
this case.

The Court finds that there is good cause to grant the Motion,
Accordingly, leave is hereby granted for the United States, in coordination
with Atlantic Richtield, to disclose certain confidential settlement
documents and information required to support the three-step process
described in the Motion, The permitted disclosures consist of:

(i) summaries of cleanup plans and amendments to existing cleanup work
plans to explain and support proposed remedy modificationvs, including
narrative descriptions of work to be performed and related drawings and
tigures, as well as supporting technical assessments and related information
that the EPA, the Montana DEQ and Atlantic Richfield agree to disclose;
(ii) the United States and Atlantic Richfleld may mutually agree to disclose
discrete information related to the ADLC agreements concerning proposed
funding for ADLC and ADLC’s involvement in and commitments towards
remedy implementation at the Site, if the Parties agree in writing and
collectively determine that the need to disclose such information in the
course of their negotiations is critical to the acceptance of the ADLC

agreements by the ADLC Com`mission and/or the general public; and (iii)

summaries and copies ofthe proposed final ADLC agreements for public
review and ADLC Commission approval after the Parties have completed
their respective negotiations

While sharing the materials with the public that are permitted to be
shared under this Order, the United States, Atlantic Richfield and the Third
Party-Participants will continue their confidential settlement negotiations
under the protections of the Amended Confidentiality Order (Dkt. No. 1052,
Dec. 29, 2003) to reach agreement upon all terms needed to finalize the two
ADLC agreements and complete an Anaconda Site consent decree for
presentation to the public and the Court. All documents prepared for
settlement purposes orpexchanged heretofore and in the future by the United
States, Atlantic Richfield, and the Third-Party Participants in the course of
the Anaconda Site settlement negotiations shall remain confidential under
the Amended Confidentiality Order (Dkt. No. 1052, Dec. 29, 2003), except
as provided herein and in accordance with the Motion,

If the Parties reach an impasse at any point during the course of the
three-step process described in the Motion or conclude that a proposed

Anaconda Site consent decree will not be lodged with the Court by

December 31, 2019, the United States and Atlantic Richfield will advise the
Court of the status of the negotiations by the end of 2019.

+4
DATEDthis f /day ofDecember, 2018.

/M/m

am E. Haddon \
United States District Court Judge

l|715010_l

